DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Tenny et al.  (US 20170347391) teaches a method for operating a first transmit-receive point (TRP) includes receiving a first measurement report from a user equipment (UE), the first measurement report including an identifier of a second TRP, requesting a second measurement report from the UE, the second measurement report to include automatic neighbor relation (ANR) information associated with the second TRP, wherein the ANR information includes a beam specific information, receiving the second measurement report including a first subset of the ANR information, and determining a neighbor configuration with the second TRP in accordance with the first subset of the ANR information.
Nagaraj et al. (US 20190075526) teaches techniques for transmit power control calculation by user equipments (UEs) are discussed. An example apparatus employable by a UE comprises a processor configured to: configure, for each active link of a set of active links, a distinct set of power control parameters, wherein each active link comprises a distinct combination of a UE beam of a set of UE beams and a transmission/reception point (TRP) beam of a set of TRP beams; process an uplink (UL) grant received via a control channel that indicates a first active link of the set of active links, wherein the first active link comprises a first UE beam and a first TRP beam; calculate a first transmit power based at least in part on the distinct set of power control parameters configured for the first active link; and output UL data for transmission via the first UE beam at the first transmit power.

Prior art of record fails to teach receiving, by an apparatus, a first signal or channel from a first transmit and receive point (TRP) of a first subset of TRPs of a plurality of TRPs, wherein the first subset of TRPs are associated with a first cell identifier (ID), and the first signal or channel is based on a first user equipment specific parameter associated with the first subset of TRPs; and receiving, by the apparatus, a second signal or channel from a second TRP of a second subset of TRPs of the plurality of TRPs, wherein the second subset of TRPs are associated with a second cell ID, and the second signal or channel is based on a second user equipment specific parameter associated with the second subset of TRPs, wherein the first user equipment specific parameter associated with the first subset of TRPs and second user equipment specific parameter associated with the second subset of TRPs are the same, and wherein at least one TRP in the second subset is different from each TRP in the first subset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641